Citation Nr: 1521296	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-25 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for right upper extremity carpal tunnel syndrome claimed as arthritis.

2.  Whether new and material evidence has been received to reopen the claim of service connection for left upper extremity carpal tunnel syndrome claimed as arthritis.

3.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the right foot with plantar fasciitis claimed as arthritis.

4.  Whether new and material evidence has been received to reopen the claim of service connection for degenerative joint disease of the left foot with plantar fasciitis claimed as arthritis.

5.  Entitlement to service connection for right upper extremity carpal tunnel syndrome.

6.  Entitlement to service connection for left upper extremity carpal tunnel syndrome.

7.  Entitlement to service connection for degenerative joint disease of the right foot with plantar fasciitis.

8.  Entitlement to service connection for degenerative joint disease of the left foot with plantar fasciitis.

9.  Entitlement to service connection for major depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1982 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In July 2012, the Veteran testified before a Decision Review Officer at a hearing held at the RO.  A transcript of that hearing is of record.

In August 2014, the Veteran testified before the undersigned at a Board hearing held via videoconference.  A transcript of that hearing is of record.

A December 2005 rating decision denied the claims of service connection for the bilateral feet and upper extremities.  The July 2011 rating decision reopened and denied the claims.  The Board, however, must decide initially whether evidence to reopen the claim has been received without deference to the RO's decision concerning reopening.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  Accordingly, the issues relating to reopening are reflected on the title page.

In a March 2014 rating decision, the RO denied service connection for major depressive disorder.  The Veteran filed a timely NOD in March 2015 with respect to this issue.  The RO has not issued a statement of the case (SOC) with respect to the foregoing notice of disagreement.   Therefore, remand is necessary for issuance of a SOC.  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

The issues of entitlement to service connection for right and left foot degenerative joint disease with plantar fasciitis, and for major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied service connection for right upper extremity and left upper extremity carpal tunnel syndrome claimed as arthritis.

2.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for right upper extremity and left upper extremity carpal tunnel syndrome.

3.  In an unappealed December 2005 rating decision, the RO denied service connection for right foot and left foot degenerative joint disease with plantar fasciitis claimed as arthritis. 

4.  The evidence received since the December 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for right foot and left foot degenerative joint disease with plantar fasciitis. 

5.  Right upper extremity carpal tunnel syndrome was not manifest during service.  Right upper extremity carpal tunnel syndrome is not attributable to service.  Right upper extremity arthritis or an organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.  

6.  Left upper extremity carpal tunnel syndrome was not manifest during service.  Left upper extremity carpal tunnel syndrome is not attributable to service.  Left upper extremity arthritis or an organic disease of the nervous system was not manifested in service or within the one-year presumptive period following service.  


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for right foot and left foot degenerative joint disease with plantar fasciitis and right and left upper extremity carpal tunnel syndrome is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  Since the December 2005 rating decision, new and material evidence has been received, and the claims of service connection for right foot and left foot degenerative joint disease with plantar fasciitis and right and left upper extremity carpal tunnel syndrome are reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2014).  

3.  Right upper extremity carpal tunnel syndrome was not incurred in or aggravated during service, and arthritis or an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Left upper extremity carpal tunnel syndrome was not incurred in or aggravated during service, and arthritis or an organic disease of the nervous system may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in March 2011.  The claims were last adjudicated in July 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

Regarding the duty to assist in obtaining identified and available evidence to substantiate the claim, service treatment records, VA treatment records and examination reports, private treatment records, lay statements and hearing testimony have been associated with the record.

During the August 2014 Board hearing, the undersigned discussed with the Veteran the issues on appeal, the evidence required to substantiate the claims, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the appeal period, VA provided the Veteran with relevant examinations in September 2012 and February 2013.  Therein, the examiner reviewed the Veteran's claims file and considered the Veteran's reported history, examined the Veteran, described his disability in detail, and provided an analysis to support any conclusions.  Therefore, the examinations are adequate and allow the Board to make an informed decision.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143.

Finality

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7103(a), 7104(a), 7105.   An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.   38 C.F.R. § 3.156(a).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

In a December 2005 rating decision, the RO denied entitlement to service connection for right and left upper extremity carpal tunnel syndrome claimed as arthritis because the RO found that the service treatment records do not show treatment for and diagnosis of the claimed condition in service.  The December 2005 rating decision also denied entitlement to service connection for right and left foot degenerative joint disease plantar fasciitis claimed as arthritis, because the RO found that service medical records do not show treatment for and diagnosis of the conditions in service.  

At the time of the December 2005 rating decision, the evidence included the service treatment records, a VA examination, and the claim.  There was post-service evidence of carpal tunnel syndrome and an unremarkable evaluation of the wrist joints.  In essence, there was post-service evidence of carpal tunnel syndrome, but not arthritis, but no acceptable evidence of in-service pathology or a nexus to service.  As for the feet, there was post-service evidence of degenerative joint disease and plantar fasciitis, but no acceptable evidence of in-service pathology or a nexus to service.  The Veteran was provided notice of this decision and his appellate rights but did not timely perfect his appeal.  Therefore, the decision is final.  See 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2004).   

The evidence received since the December 2005 rating decision includes evidence that is new and material to the claim.  For example, in a June 2011 correspondence, a private treating physician opined that the Veteran's degenerative joint disease of the foot with bilateral plantar fasciitis, right carpal tunnel syndrome, and bilateral Achilles insertional tendinitis were probably aggravated by service.  This new evidence addresses a reason for the previous denial, i.e., a nexus to service.  The credibility of this evidence is to be presumed for purposes of reopening the claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claims are reopened and will be considered on the merits.


Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis and an organic disease of the nervous system if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  As explained more fully below, the Board finds that the preponderance of the evidence is against a finding of in-service manifestations of arthritis or an organic disease of the nervous system and manifestations of arthritis or an organic disease of the nervous system within the one-year presumptive period following service.
 
In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

The claimant bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




Analysis

The Veteran claims entitlement to service connection for carpal tunnel syndrome of both upper extremities.  He claims carpal tunnel syndrome manifested in service due to his clerical and medical laboratory technician duties.  He asserts with respect to lack of in-service evidence, that medications to treat his service-connected back disability masked symptoms of the carpal tunnel syndrome, and that carpal tunnel syndrome takes time to develop and show manifestations.  

On his Report of Medical History at separation from service, the Veteran endorsed "arthritis, rheumatism, or bursitis" and "swollen or painful joints" of the fingers for the prior twelve months.  The Veteran denied impaired use of arms, legs, hands, or feet.  The separation Report of Medical Examination noted arthritis of various joints.

An April 2003 service treatment record shows the Veteran complaining of pain in the fingers of both hands for the prior three months.  An April 2003 radiology report of imaging of both hands demonstrated no evidence of periossicular osteopenia, joint space narrowing or soft tissue swelling.  There was no evidence of fracture, neoplasis, or arthritic or degenerative changes present.

An October 2005 VA examination evaluated the Veterans hands.  The examiner evaluated the claims folder and took the Veteran's history, which was reportedly that the Veteran was suffering from low back pain, bilateral wrist pain and numbness, and pain in both feet.  The Veteran referenced having numbness in both hands affecting him on an almost daily basis, mainly at night.  On examination, both hands showed dorsiflexion from 0 to 70 degrees bilaterally without pain and without functional loss.  October 3, 2005 X-rays of both wrists revealed a normal study.  The diagnoses were unremarkable bilateral wrist joint and bilateral carpal tunnel syndrome.  The examiner did not express an opinion as to service connection.

An April 2006 VA treatment record shows the Veteran complained of arthralgias at hands, ankles, low back wrists, fingers for years with more severity lately.  The assessment was arthralgias and apparent osteoarthritis.  

In May 2011, the Veteran underwent an evaluation for bilateral hand pain and numbness at a private medical facility.  The impression was electrodiagnostic evidence suggesting a mild right median motor axonal neuropathy, with no other significant findings. 

A June 2011 correspondence from a private orthopedic surgeon, Dr. M.A.B, stated that he evaluated the Veteran for, in pertinent part, right carpal tunnel syndrome.  Therein, Dr. M.A.B. opined that, after reviewing records and X-rays, it can be said within a reasonable degree of medical certainty that this condition was probably aggravated during service.

In the July 2012 Decision Review Officer hearing, the Veteran described his duties in the laboratory using a pipet and later typing and performing office work and pain in his hands.  

The September 2012 VA examination noted a diagnosis of bilateral carpal tunnel syndrome.  The examiner opined that carpal tunnel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by service.  The rationale for this opinion was that there is no evidence in the electronic records of carpal tunnel syndrome (neither by physical or electrodiagnostically) during service or for years thereafter.  The examiner noted that VA treatment records were reviewed.

A February 2013 VA examination was afforded to evaluate the Veteran's carpal tunnel syndrome.  The examiner noted that she reviewed the claims file, including the Veteran's service records.  The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by service.  The examiner reasoned that there is no evidence in the claim folder of such a condition, and that the Veteran initially began complaining about it two years after separation.  The examiner further reasoned that the condition was most likely work related from his job as a U.S. Postal Service clerk.

In the August 2014 hearing, the Veteran testified that he had very strong pain (presumably in his hands) several months before retirement.  He stated that he went from typing 10 to 15 pages without problem to typing one page and experiencing pain.  The Veteran claimed he did not complain or go to sick call because he would be looked upon unfavorably by the command.  The Veteran also testified that he did not seek treatment after retirement because he was busy trying to keep his family together after they moved to Puerto Rico.  

After a review of the evidence of record, the Board finds that service connection for carpel tunnel syndrome of the right and left upper extremities is not warranted.  The preponderance of the credible and probative evidence weighs against a nexus between the current disabilities and in-service manifestations.  Moreover, the credible and probative evidence is against a finding that there were manifestations of arthritis or an organic disease of the nervous system in-service or to a compensable degree within one year of separation from service.

With respect to service connection for carpal tunnel syndrome, the Veteran had notations of "arthritis of various joints" on the retirement report of medical examination and arthritis and swollen or painful joints of the fingers on the report of medical history at separation.  However, a follow-up X-ray in April 2003 found no evidence of arthritic or degenerative changes present in the hands.  The October 2005 VA examination revealed an unremarkable wrist joint.  In July 2005, the Veteran filed his initial claim of service connection with respect to his upper extremities.  In the October 2005 VA examination, the diagnosis of carpal tunnel syndrome was made.  The September 2012 and February 2013 VA medical opinions found that carpal tunnel syndrome was less likely than not incurred in or caused by service.  

The February 2013 VA medical opinion is highly credible and probative evidence against a nexus between the finger pain shown in service and the carpal tunnel syndrome.  The examiner's reasoning that the condition is most likely work related from his job at the U.S. Postal service, and that there was a delay between the diagnosis of carpal tunnel syndrome and separation from service are the most persuasive aspects of the opinions.  The examiner's reasoning in the September 2012 VA medical opinion that a nerve conduction study was not performed to diagnose the condition is also persuasive.  

The Board finds that the probative weight of the VA medical opinions outweigh the evidence of finger pain in service, and the Veteran's hearing testimony and other lay statements of hand pain in-service.  The finger pain noted in service was an isolated notation, and is non-specific as to its etiology.  The probative weight of the VA medical examiner's opinions is greater than the Veteran's lay statements because the VA examiner has greater training, knowledge, and expertise than the Veteran in discussing medical etiologies.   

With respect to service connection on a presumptive basis, the Veteran had notations of arthritis of various joints on the retirement report of medical examination and arthritis and swollen or painful joints of the fingers on the report of medical history at separation.  However, a follow-up X-ray in April 2003 found no evidence of arthritic or degenerative changes present in the hands.  The October 2005 VA examination revealed an unremarkable wrist joint.  The Board finds the April 2003 X-ray and the October 2005 VA examination to be highly credible and probative evidence that there were no manifestations of arthritis of the hands during service and from April 2003 through October 2005.  

Moreover, neither carpal tunnel syndrome nor arthritis of the wrists were "noted" during service.  In addition, despite his complaints, he did not have characteristic manifestations sufficient to identify the disease entities during service, or within one year of separation from service.  In fact, the initial VA examination disclosed that he did not have arthritis of the wrists.  Furthermore, the more probative VA opinions have established that there was an onset of carpal tunnel syndrome more than one year after service and that there was a post service cause.  Accordingly, service connection for arthritis or an organic disease of the nervous system on a presumptive basis is not warranted.

In rendering this decision, the Board has taken into consideration the June 2011 opinion of Dr. M.A.B., who opined with a purported reasonable degree of medical certainty that right carpal tunnel syndrome was probably aggravated during the Veteran's military service.  First, this opinion does not address left carpal tunnel syndrome.  Secondly, the opinion provides no rationale whatsoever for its conclusions, and the opinion is inconsistent with other evidence.  In that regard, the term "aggravated" indicates the condition already existed, whereas the Veteran does not claim the condition existed prior to service, and the record does not support its pre-existence.  Therefore, the opinion appears to be drawing an invalid conclusion.  Accordingly, the Board assigns the opinion very little probative weight.

The Board has also taken into consideration the lay claims of the Veteran that his in-service finger pain is a manifestation of carpal tunnel syndrome and that carpal tunnel syndrome takes time to develop.  In that regard, the Board notes that the Veteran's assertions are also assigned very little probative weight as the Veteran is not shown to have clinical medical experience and pertinent training, knowledge, and expertise in assessing medical etiologies.  Moreover, the Veteran's opinions are inherently biased because there is self-interest at stake.

In sum, because the preponderance of evidence is against a finding that bilateral carpel tunnel syndrome is related to the finger pain noted in service, service connection for right upper extremity and left upper extremity carpal tunnel syndrome is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

The application to reopen a claim of service connection for right upper extremity carpal tunnel syndrome is granted.

The application to reopen a claim of service connection for left upper extremity carpal tunnel syndrome is granted.

The application to reopen a claim of service connection for degenerative joint disease of the right foot with plantar fasciitis is granted.

The application to reopen a claim of service connection for degenerative joint disease of the left foot with plantar fasciitis is granted.

Entitlement to service connection for right upper extremity carpal tunnel syndrome is denied.

Entitlement to service connection for left upper extremity carpal tunnel syndrome is denied.


REMAND

The Veteran's claims of service connection for right foot and left foot degenerative joint disease with plantar fasciitis require further development, specifically to obtain a medical opinion.  In this regard, the separation Report of Medical Examination showed arthritis of various joints.  An October 2005 VA medical examination found tenderness upon palpation in both feet, specifically at the plantar area, mainly in the calcaneal area.  October 3, 2005 ankle X-rays of both feet revealed a normal study, however, there were mild hypertropic changes in distal toes, minimal erosions and soft tissue edema at the first metatarsophalangeal joint mainly in left side, and mild enthesopathic changes of the feet.  The diagnoses were degenerative joint disease in the feet and bilateral plantar fascitis.  There was no opinion offered as to whether the degenerative joint disease and plantar fasciitis was related to service.  A May 2011 X-ray of both feet taken at a private radiology facility found posterior calcaneal spurs bilaterally; plantar calcaneal spur in right side; early bilateral hallux valgus; and very early osteoarthritic changes within the interphalangeal joints.

The Veteran's lay testimony is that he saw a doctor about his feet six months after his retirement from service and was told to buy padded insoles.  The Veteran asserts that the Motrin he took for his back masked symptoms of foot pain.  A June 2011 correspondence from a private orthopedic surgeon, Dr. M.A.B, stated that he evaluated the Veteran for degenerative joint disease of the foot with bilateral plantar fasciitis, and bilateral Achilles insertional tendinitis.  Therein, Dr. M.A.B. opined that, after reviewing records and X-rays, it can be said within a reasonable degree of medical certainty that these conditions were probably aggravated during service.

Because there is an indication of "arthritis of various joints" on the report of medical examination at retirement, the Veteran sought treatment for foot pain within a year of separation from service, an October 2005 X-ray noting mild hypertropic changes in distal toes, minimal erosions and soft tissue edema at the first metatarsophalangeal joint mainly in left side, and mild enthesopathic changes of the feet, and a Diagnosis of degenerative joint disease, there is an indication that the Veteran's degenerative joint disease may be associated with the in-service or presumptive period symptoms.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a remand for a VA examination is warranted. 

Furthermore, as noted above, the Veteran submitted an NOD for the issue of entitlement to service connection for major depressive disorder, for which an SOC has not been issued.  The issue must be remanded for the issuance of an SOC.  See Manlincon, 12 Vet. App at 240-241.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional and obtain medical opinions as to whether it is at least as likely as not that the Veteran's degenerative joint disease and plantar fasciitis were incurred in service or within the one-year period following service.  In rendering the opinions, the examiner should assume the credibility of the report by the Veteran that he began using padded insoles 6 months after retirement from service.  The examiner should provide separate opinions for degenerative joint disease and plantar fasciitis.  

The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner.  The examiner should note on the VA examination report whether the Veteran's VA claims file was reviewed in connection with this examination.

A rationale should be provided for all opinions. 

3. If, upon completion of the above action, any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

4.  The AOJ should issue an SOC addressing the issue of entitlement to service connection for major depressive disorder.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that the claims file with respect to this issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


